            Case 1:21-cv-01446-ALC Document 9 Filed 04/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                   APRIL 19, 2021
 RAMON JAQUEZ, on behalf of himself and all
 others similarly situated,

                                 Plaintiff,                      1:21-cv-01446 (ALC)
                           v.                                    ORDER
 SMOKY MOUNTAIN KNIFE WORKS, INC.,

                                 Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar, if the application to restore the action is made within

sixty (60) days.

SO ORDERED.

Dated:      April 19, 2021
            New York, New York



                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
